Title: Cash Accounts, September 1759
From: Washington, George
To: 



[September 1759]



Contra


Septr—
By Mr Mercer for Settling Adminn Accts Colo. Custiss Este
£25. 0.0



By Brents Negroes
0. 5.6



By Mr Mercers Ditto
0. 2.6


2—
By Peter Greenlaw
7. 0.0



By 3 plain Iron’s
0. 3.0



By given away 10/
0.10.0


20—
By Thos Smith—for his Wife’s Right of Dower to Mrs Gists Plantation
4. 0.0



By Club at Mrs Chews
0. 2.6



By Charles Washington in full of all Accts
8.19.5



By Colo. Bassetts Abram. 5/.  Mr Greens Boson 1/3
0. 6.3


26—
By Jno. Summer’s in full
4. 0.0


28—
By a Sorrell Horse bought of H. Peake
4.10.0



By 6 head of Cattle at Jno. Peakes Sale
6. 5.0



By Exps. in getting a Mare from Fredg
0. 9.0


